It is evident that there was no acceptance of the wagon claimed to have been sold by the plaintiffs to the defendant. The proof showed that the defendant wanted to purchase, and did purchase, a wagon for two horses, and that a pole was to be fitted to it which belonged to the defendant. This was not done by the plaintiffs, for the reason that the pole could not be made to fit the wagon. There is no dispute about the facts and no proof tending to show an acceptance which presented any question for the consideration of the jury. Nor does the testimony warrant any such inference. The fitting of the pole to the wagon was a material part of the original contract. It was not a distinct and separate agreement, *Page 590 
but an important element of the contract of sale. The sale of the wagon with the pole to be attached was one entire transaction which was not complete until the pole had been fitted. There was, therefore, no acceptance when the contract was made, nor was it established by sending the wagon, without the defendant's knowledge or authority, in an incomplete condition afterwards. The defendant did not, nor was any one in his behalf, authorized to accept it, and no sale was made out within the statute of frauds. The judge was right in directing a verdict for the defendant and the General Term in reversing the order made for a new trial.
The order of the General Term should be affirmed, with costs.
All concur; ANDREWS, J., not sitting.
Order affirmed and judgment accordingly.